          Case 2:20-cv-06246-CFK Document 50 Filed 08/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 NEIL ANAND                                            :             CIVIL ACTION
                       Plaintiff,                      :
                v.                                     :
  INDEPENDENCE BLUE CROSS                              :               No. 20-6246
                        Defendant.                     :
                                             FINAL ORDER

AND NOW, this 19th day of August, 2021, upon consideration of Plaintiff Anand’s Second

Amended Complaint (ECF No. 48), it is hereby ORDERED that Plaintiff’s Second Amended

complaint is DISMISSED with prejudice.

Because this is a final judgment, the Clerk is ordered to close the case.



                                                              BY THE COURT:

                                                              /s/ Chad F. Kenney

                                                              CHAD F. KENNEY, JUDGE
